El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Dictada sentencia en este caso declarando sin lugar la demanda se interpuso esta apelación.
No existe cuestión alguna de derecho planteada por las partes.
Los dos primeros motivos del recurso se fundan en que la corte inferior cometió error en la apreciación de la prueba al sostener que hubo consentimiento de los demandantes en el contrato de compraventa que motiva este pleito y también *926al sostener que hubo causa en ese contrato. El tercer motivo es consecuencia de que existan los anteriores, pues se funda en que la sentencia es contraria a la ley.
Los demandantes Ursula Cortijo y Guillermo Ramos eran dueños cada uno de una cuarta parte de cierta finca. La otra demandante, Andrea Clemente, es una de las bijas de José Belén Clemente, quien tenía otra cuarta parte y que ba fallecido. Esa finca era de 5,862 metros cuadrados con 83 centímetros. Los demandantes no tenían título inscri-bible y para conseguirlo segregaron seiscientos metros para los gastos del expediente de dominio, quedando así reducida la cabida a 5,262 metros cuadrados con 83 centímetros. Sobre esa segregación y venta no versa este pleito. Posteriormente Ursula Cortijo, Guillermo Ramos y José Belén Clemente otorgaron otra escritura ante el notario don Angel R. de Jesús por la cual vendieron las tres cuartas partes de lo que les quedaba en el resto de la finca a Esperanza Orta, por precio de $1,315.50 que en la escritura confesaron los vendedores haber recibido antes de su otorgamiento, corres-pondiendo así $438.50 a cada uno de ellos. Esperanza Orta vendió después a tercera persona y este pleito tiene por objeto obtener indemnización de perjuicios por la pérdida de la finca, bajo la teoría de la demanda de que se declaró inexis-tente esa venta porque según su alegación décima los deman-dantes nunca recibieron de la demandada ni de ninguna otra persona los $1,315.50 a que se refiere la escritura de compra-venta. La demandante Andrea Clemente no hizo venta alguna sino que fué su padre José Belén Clemente el que vendió en unión de los otros dos demandantes.
La compra la hizo Cándido Fernández para Esperanza Orta, su actual esposa, a cuyo nombre se otorgó la escritura. Cándido Fernández declaró que algunos de los demandantes le debían dinero y que descontando esas deudas entregó a cada uno de ellos lo que les restaba del precio de la compra. Los demandantes aceptaron que debían, dinero a Cándido Fernández pero que no le vendieron la finca ni recibieron *927dinero alguno por esa venta, que fue simulada para evitar que un acreedor embargase la finca. El notario Sr. de Jesús declaró que los vendedores, a quienes leyó la escritura, estuvieron conformes con la venta que contenía y que después vió unas declaraciones juradas por los testigos de la escritura en que manifestaban que ellos no habían firmado esa escri-tura, pero que la firma de ellos está en la escritura matriz igual a la que tenían las expresadas declaraciones, según comprobó otro abogado.
Hemos leído detenidamente toda la prueba que fue pre-sentada en - el juicio y no encontramos que la corte inferior cometiera los errores que le imputan los apelantes. Este pleito tiene alguna relación con lo resuelto en los casos de Sucn. Delgado v. Villamil, 41 D.P.R. 569, y de María Puig Torres v. Ana Batista Torres et als., resuelto en junio 13, 1934 (ante, pág. 889).

La sentencia apelada debe ser confirmada.